Citation Nr: 1017572	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for anxiety reaction with headaches.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a 
rating in excess of 30 percent for anxiety reaction with 
headaches.  A timely appeal was noted from that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2009, the Veteran submitted to the Board a report 
from a private physician, Dr. R., who treated the Veteran for 
his service-connected anxiety reaction, among other 
psychiatric disorders, from January 1976 until May 1997, and 
from June 1997 to March 2009.  Upon remand, a request for the 
Veteran's treatment records should be made.   38 C.F.R. § 
3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Dr. R.'s report indicates that the symptomatology associated 
with the Veteran's anxiety disorder has worsened since the 
last VA examination, which was performed in October 2008.  
According to Dr. R., the Veteran experienced worsening 
psychiatric symptoms, including suicidal and homicidal 
ideation, in 2009, which was not found on the VA examination 
report.  Dr. R. assigned a Global Assessment of Functioning 
(GAF) score of 55, indicative of moderate symptomatology, 
whereas the VA examiner assigned a GAF of 65, indicative of 
mild symptomatology, in October 2008.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  
VA is obliged to afford a Veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  See VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release 
from the Veteran, contact Dr. R. and 
request that all records of his treatment 
of the Veteran since October 2006 be 
provided for inclusion with the claims 
folder.  If such records are unavailable, 
a negative response should be obtained.

2.  Schedule the Veteran for a VA 
psychiatric examination in order to 
ascertain the current level of severity of 
his anxiety disorder.  The claims folder 
should be reviewed prior to the 
examination, and a notation to the effect 
that this record review took place should 
be included in the report.  

The examiner is requested to determine all 
current manifestations associated with the 
Veteran's service-connected anxiety 
reaction and to comment on their severity, 
and to specifically address the degree of 
social and occupational impairment caused 
by the Veteran's anxiety reaction.  If 
possible, the examiner is asked to 
describe separately the symptomatology 
caused by service-connected anxiety 
disorder and any other psychiatric 
disorder, and approximate the level of 
impairment caused solely by the anxiety 
reaction.  A current GAF score should be 
provided. 

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative, if any, must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
